Exhibit 10.1

 

HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN

 

NQSO TERMS

 

The Participant specified below has been granted this Option by Hospira, Inc.
(the “Company”) under the terms of the Hospira 2004 Long-Term Stock Incentive
Plan (the “Plan”).  The Option shall be subject to the following terms and
conditions (the “Option Terms”):

 

1.                                       Terms of Award.  The following words
and phrases relating to the grant of the Option shall have the following
meanings:

 

(a)                                  The “Participant” is
                                  .

 

(b)                                 The “Grant Date” is
                                        .

 

(c)                                  The number of “Covered Shares” shall be
                 shares of Stock.

 

(d)                                 The “Exercise Price” is $                   
per share.

 

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan.

 

2.                                       Non-Qualified Stock Option.  The Option
is not intended to constitute an “incentive stock option” as that term is used
in Code section 422.

 

3.                                       Date of Exercise.  Subject to the
limitations of the Option Terms, on the first anniversary of the Grant Date
one-quarter of the Covered Shares subject to these Options (rounded up) may be
purchased; on the second anniversary of the Grant Date one-half of the Covered
Shares subject to these Options (rounded up) may be purchased; on the third
anniversary of the Grant Date three-quarters of the Covered Shares subject to
these Options (rounded up) may be purchased; and on the fourth anniversary of
the Grant Date these Options may be exercised in full, provided the Expiration
Date has not occurred prior to such vesting dates.

 

(a)                                  Notwithstanding the foregoing provisions of
this paragraph 3, the Option shall become fully exercisable upon a Change in
Control that occurs on or before the Date of Termination.

 

(b)                                 The Option may be exercised (prior to or
following the Date of Termination) only as to that portion of the Covered Shares
which may be purchased under the foregoing schedule, as of the date of exercise.

 

(c)                                  The Covered Shares shall continue to become
exercisable pursuant to this Section 3 until the Expiration Date (as defined in
Section 4).

 

(d)                                 Notwithstanding the foregoing provisions of
this paragraph 3, in the event of termination of employment for reasons other
than death, Disability or Retirement, the Option may only be exercised on or
after the Date of Termination only as to that portion

 

--------------------------------------------------------------------------------


 

of the Covered Shares for which it was exercisable immediately prior to the Date
of Termination, or became exercisable on the Date of Termination.

 

4.                                       Expiration.  The Option shall not be
exercisable after the Company’s close of business on the last business day that
occurs prior to the Expiration Date.  The “Expiration Date” shall be the
earliest to occur of:

 

(a)                                  the seven-year anniversary of the Grant
Date;

 

(b)                                 if the termination of employment occurs for
reasons other than death, Disability (as defined in Section 10) or Retirement
(as defined in Section 10), the three-month anniversary of the Date of
Termination (as defined in Section 10); provided, however, that if the
Participant dies during such three month period following the Date of
Termination, then the three-month anniversary of the date of death;

 

(c)                                  the date on which the Participant engages
in conduct which constitutes Cause;

 

(d)                                 the date on which the Participant, at any
time prior to the one-year anniversary of the Date of Termination, engages,
directly or indirectly, for the benefit of the Participant or others, in any
activity, employment or business which, in the sole opinion and discretion of
the Committee, is competitive with the Company or any of its Subsidiaries;

 

(e)                                  as provided under Restricted Activity in
Section 5; or

 

(f)                                    as provided under Other Right to Correct
Payments in Section 6.

 

5.                                       Restricted Activity.

 

(a)                                  The Participant shall not, while employed
by the Company and for a period of one year following the termination of
employment for any reason:

 

(i)                                     without the prior written consent of the
Committee, directly or indirectly engage or assist any person engaging in any
Competitive Business (as defined in Section 10), individually, or as an officer,
director, employee, agent, consultant, owner, partner, lender, manager, member,
principal, or in any other capacity, or render any services to any entity that
is engaged in any Competitive Business; provided, however, that the
Participant’s ownership of 1% of any class of equity security of any entity
engaged in any Competitive Business shall not be deemed a breach of this
Section 5(a) provided such securities are listed on a national securities
exchange or quotation system or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended; or

 

(ii)                                  directly or indirectly divert, take away,
solicit, or assist others in soliciting any current or prospective customer,
supplier, independent contractor or service provider of the Company or any
affiliate or otherwise interfere with the

 

2

--------------------------------------------------------------------------------


 

relationship between the Company or any affiliate and any current or prospective
customer, service provider, supplier, independent contractor or stockholder.

 

(b)                                 The Participant shall not, while employed by
the Company and for a period of two years following the termination of
employment for any reason: directly or indirectly induce any person to leave
employment with the Company, or solicit for employment other than on behalf of
the Company, offer employment to, or employ, any person who was an employee of
the Company, in each case within six months of such inducement, solicitation, or
offer.

 

(c)                                  If the Participant engages in any activity
described in paragraph 5(a) or paragraph 5(b) above without the written consent
of the Committee, the Company, as determined by the Committee in its sole
discretion, may (i) cancel and terminate all of the Participant’s unexercised,
unexpired or unpaid Options (whether vested or unvested) under the Plan, and
(ii) rescind any exercise, payment or delivery under any Option occurring within
12 months prior to, or at any time following, the date of the Participant’s
termination of employment for any reason.  Upon any such rescission, the
Participant shall immediately (A) pay to the Company the amount of any gain
realized or payment received, and (B) forfeit to the Company any Shares received
as a result of the rescinded exercise, payment or delivery under any Options, in
such manner and on such terms and conditions as the Committee shall require, and
the Company shall be entitled, as permitted by applicable law, to deduct from
any amounts the Company owes the Participant from time to time the amount of any
such gain realized or payment received.  “Gain realized” shall be the excess of
the Fair Market Value of the Shares on the date of exercise over the Exercise
Price, multiplied by the number of Shares purchased.

 

6.                                       Other Right to Correct Payments. 
Subject to the Company’s Executive Compensation Recovery Policy, and
notwithstanding anything in the Option Terms to the contrary, if the Committee
determines, in its sole discretion, that the number of Covered Shares determined
to be delivered under the Option Terms or the value of such Options was based on
the Company’s published financial statements that have been restated then, at
the Committee’s direction, the Company may, but in no case later than 60 months
of such restatement:

 

(a)                                  cancel all unexercised, unexpired or unpaid
Options (whether vested or unvested) under the Plan that were based upon the
financial performance in the published financial statements that was
subsequently restated;

 

(b)                                 rescind any exercise, payment or delivery
under any Option that were based upon the financial performance in the published
financial statements that was subsequently restated; and

 

(c)                                  if any amount has been realized from
exercised Options that would have been lower had the financial results been
properly reported, recover all or any gain realized by the Participant, as
determined by the Committee in its sole discretion, under the Option Terms that
resulted from the financial results that were subsequently restated, and the
Participant agrees to repay and return any such gain realized to the Company.

 

3

--------------------------------------------------------------------------------


 

The Committee may, in its sole discretion, effect any such recovery by obtaining
repayment directly from the Participant, setting off the amount owed to the
Company against any amount or award that would otherwise be granted by the
Company to the Participant, reducing any future compensation or benefit to the
Participant or any combination thereof.  “Gain realized” shall be as determined
under Section 5(c).

 

7.                                       Method of Option Exercise.  Subject to
the Option Terms and the Plan, the Option may be exercised in whole or in part
by filing a written notice with the Secretary of the Company at its corporate
headquarters prior to the Company’s close of business on the last business day
that occurs prior to the Expiration Date.  Such notice shall specify the number
of shares of Stock which the Participant elects to purchase, and shall be
accompanied by payment of the Exercise Price for such shares of Stock indicated
by the Participant’s election. Payment may be by cash or by check payable to the
Company, or except as otherwise provided by the Committee before the Option is
exercised: (i) all or a portion of the Exercise Price may be paid by the
Participant by delivery of shares of Stock (by actual delivery or by
attestation) owned by the Participant and acceptable to the Committee having an
aggregate Fair Market Value (valued as of the date of exercise) that is equal to
the amount of cash that would otherwise be required; and (ii) the Participant
may pay the Exercise Price by authorizing a third party to sell shares of Stock
(or a sufficient portion of the shares) acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise.  Except as
otherwise provided by the Committee prior to exercise, payments made with shares
of Stock in accordance with clause (i) above shall be limited to shares held by
the Participant for not less than six months prior to the payment date.  The
Option shall not be exercisable if and to the extent the Company determines that
such exercise would violate applicable state or Federal securities laws or the
rules and regulations of any securities exchange on which the Stock is traded
and shall not be exercisable during any blackout period established by the
Company from time to time.

 

8.                                       Withholding.  The exercise of the
Option is subject to withholding of all applicable taxes.  At the election of
the Participant, and subject to such rules and limitations as may be established
by the Committee from time to time, such withholding obligations may be
satisfied (i) through cash payment by the Participant; (ii) through the
surrender of shares of Stock by (actual delivery or by attestation) which the
Participant already owns (provided, however, that to the extent shares described
in this clause (ii) are used to satisfy more than the minimum statutory
withholding obligation, as described below, then, except as otherwise provided
by the Committee, payments made with shares of Stock in accordance with this
clause (ii) shall be limited to shares held by the Participant for not less than
six months prior to the payment date); or (iii) through the surrender of shares
of Stock to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares under this clause (iii) may be used to
satisfy not more than the Company’s minimum statutory withholding obligation
(based on minimum statutory withholding rates for Federal and state tax
purposes, including payroll taxes, that are applicable to such supplemental
taxable income).

 

9.                                       Transferability.  The Option is not
transferable by the Participant other than by will or by the laws of descent and
distribution, and during the Participant’s life, may be exercised only by the
Participant.  It may not be assigned, transferred (except as aforesaid), pledged
or

 

4

--------------------------------------------------------------------------------


 

hypothecated by the Participant in any way whether by operation of law or
otherwise, and shall not be subject to execution, attachment or similar
process.  Any attempt at assignment, transfer, pledge or hypothecation, or other
disposition of this Option contrary to the provisions hereof, and the levy of
any attachment or similar process upon this option, shall be null and void and
without effect.

 

10.                                 Definitions.  For purposes of the Option
Terms, words and phrases shall be defined as follows:

 

(a)                                  Cause.  The term “Cause” shall mean, in the
sole opinion and discretion of the Committee, the Participant has (i) engaged in
a material breach of the Company’s code of business conduct, (ii) committed an
act of fraud, embezzlement or theft in connection with the Participant’s duties
or in the course of employment, or (iii) wrongfully disclosed secret processes
or confidential information of the Company or its subsidiaries.

 

(b)                                 Competitive Business.  The term “Competitive
Business” means any business activity in which the Company or any Subsidiary is
actively engaged at the time the Participant’s employment terminates.  For these
purposes, entities deemed to be engaged in Competitive Business include, by way
of example and not limitation, Abraxis BioScience, Inc., Baxter International
Inc., Teva Pharmaceuticals, Becton, Dickinson and Company, B. Braun Melsungen
AG, Cardinal Healthcare Inc., Fresenius Medical Care AG, Terumo Medical
Corporation, Patheon, Inc., and Edwards Lifesciences Corporation.

 

(c)                                  Date of Termination.  The term “Date of
Termination” means the first day occurring on or after the Grant Date on which
the Participant is not employed by the Company or any Subsidiary, regardless of
the reason for the termination of employment; provided that a termination of
employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a Subsidiary or between two Subsidiaries;
and further provided that the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant’s employer.  If, as a result of a sale or
other transaction, the Participant’s employer ceases to be a Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), and the Participant is not, at the end of the 30-day period following
the transaction, employed by the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Date of Termination caused by the Participant being discharged by the employer.

 

(d)                                 Disability.  The Term “Disability” shall
mean the Participant’s disability as defined in the Hospira Extended Disability
Plan, whether or not such Participant is a participant in such disability plan,
for a period of twelve (12) consecutive months.

 

(e)                                  Retirement.  “Retirement” of the
Participant means, the occurrence of the Participant’s Date of Termination on or
after the date that the Participant reaches the age of 55 and has 10 years of
combined service with the Company or its subsidiaries (or with Abbott
Laboratories and its affiliates, provided that the Participant transitioned

 

5

--------------------------------------------------------------------------------


 

employment from Abbott to the Company in conjunction with the distribution of
the Company’s common stock to the Abbott shareholders) (as determined by the
Committee).

 

11.                                 Heirs and Successors.  The Option Terms
shall be binding upon, and inure to the benefit of, the Company and its
successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business.

 

12.                                 Administration.  The authority to manage and
control the operation and administration of the Option Terms shall be vested in
the Committee, and the Committee shall have all powers with respect to the
Option Terms as it has with respect to the Plan. Any interpretation of the
Option Terms by the Committee and any decision made by it with respect to the
Option Terms is final and binding on all persons.

 

13.                                 Plan Governs. Notwithstanding anything in
the Option Terms to the contrary, the Option Terms shall be subject to the terms
of the Plan, a copy of which may be obtained by the Participant from the office
of the Secretary of the Company; and the Option Terms is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.

 

14.                                 Not An Employment Contract. The Option will
not confer on the Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s employment
or other service at any time.

 

15.                                 Notices.  Any written notices provided for
in the Option Terms or the Plan shall be in writing and shall be deemed
sufficiently given if either hand delivered or if sent by fax or overnight
courier, or by postage paid first class mail. Notices sent by mail shall be
deemed received three business days after mailing but in no event later than the
date of actual receipt. Notices shall be directed, if to the Participant, at the
Participant’s address indicated by the Company’s records, or if to the Company,
at the Company’s principal executive office.

 

16.                                 Fractional Shares. In lieu of issuing a
fraction of a share upon any exercise of the Option, resulting from an
adjustment of the Option pursuant to paragraph 3.4 of the Plan or otherwise, the
Company will be entitled to pay to the Participant an amount equal to the fair
market value of such fractional share.

 

17.                                 No Rights As Shareholder.  The Participant
shall not have any rights of a shareholder with respect to the shares subject to
the Option, until a stock certificate has been duly issued following exercise of
the Option as provided herein.

 

18.                                 Amendment.  The Option Terms may be amended
in accordance with the provisions of the Plan, and may otherwise be amended by
written agreement of the Participant and the Company without the consent of any
other person.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

 

Hospira, Inc.

 

 

 

 

 

By:

 

 

Its:

 

 

7

--------------------------------------------------------------------------------